Exhibit 10.12

 

[a1.jpg]

 

FIRST AMENDMENT TO Amended and Restated Change in Control Severance Agreement

 

Dated as of November 8, 2018

 

This First Amendment to Amended and Restated Change in Control Severance
Agreement (this "Amendment"), dated as of November 8, 2018 (the "Amendment
Date"), is by and between Gerard Marrone, an individual (the "Employee"), and
SPAR Group, Inc., a Delaware corporation ("SGRP", the "Company" or the
"Corporation"). The Employee and Company may be referred to individually as a
"Party" and collectively as the "Parties".

 

The Parties are parties to that certain existing Amended and Restated Change in
Control Severance Agreement dated September 5, 2017 (the "Existing CICSA"),
which the Parties now desire to amend upon the terms and provisions and subject
to the conditions set forth in this Agreement to clarify that a confidentiality
and non-solicitation agreement (rather than a non-compete) will be required for
severance, as approved by SGRP's Audit Committee.

 

The Existing CICSA also may be referred to as an "Existing Severance Agreement",
and as amended by this Amendment, may be referred as a "Severance Agreement".

 

In consideration of past, present and future employment by the Company, the
mutual covenants below and other good and valuable consideration (the receipt
and adequacy of which are hereby acknowledged by each Party), the Employee and
Company, intending to be legally bound, hereby agree as follows:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Amendment and the Existing Agreement, and other good and valuable
consideration (the receipt and adequacy of which is hereby acknowledged by the
Parties), the Parties hereto hereby agree as follows:

 

1.     Certain Definitions. Except as otherwise provided herein, all capitalized
terms used and not otherwise defined or amended in this Amendment shall have the
meanings respectively given to them in the Existing CICSA.

 

2.     Amendment to Existing CICSA. Upon execution and delivery of this
Amendment, the Existing CICSA is hereby supplemented and amended as follows,
effective as of the Amendment Date:

 

(a)     The defined terms: "Existing CICSA" shall mean that certain existing
Amended and Restated Change in Control Severance Agreement dated September 5,
2017, as amended, by and between Gerard Marrone, an individual (as the
"Employee" thereunder), and SPAR Group, Inc., a Delaware corporation (as
("SGRP", the "Company" or the "Corporation" thereunder). "First Amendment" shall
mean the First Amendment to Amended and Restated Change in Control Severance
Agreement dated as of November 8, 2018 by and between Gerard Marrone, an
individual (as the "Employee" thereunder), and SPAR Group, Inc., a Delaware
corporation ( as ("SGRP", the "Company" or the "Corporation" thereunder).
"CICSA" shall mean the Existing CICSA as amended by the First Amendment and as
such agreement otherwise may have been and hereafter may be supplemented,
modified, amended or restated from time to time in the manner provided therein.
The defined term "Agreement" shall mean the CICSA.

 

(b)     Section 1 of the Existing CICSA is hereby amended by the addition of the
following new subsection to the end of such Section (without the deletion or
modification of any other material):

 

(f)     Other Severance Agreements; Non-Duplicative Payments. The Employee and
the Company may enter into other severance agreements from time to time (as
amended, each an "EOSA"). Notwithstanding anything in this Agreement to the
contrary: No ESOA shall in any way replace, amend or affect this Agreement; and
this Agreement shall not replace, amend or affect any EOSA; and the severance
payments under this Agreement and any applicable EOSA are not intended to be
duplicative and the Employee is only entitled to be paid once for his Employee's
Daily Compensation for the same period of time if the applicable payment periods
under those agreements overlap.

 

(c)     In Section 3 of the Existing CICSA, subsection (b) (entitled "Release,
Non-Compete Agreement and Resignations Required for Severance Benefits") is
hereby deleted in its entirety, and the following new amended and restated
subsection is hereby inserted in its place (without the deletion or modification
of any other material):

 

(b)     Release, Confidentiality and Non-Solicitation and Resignations Agreement
Required for Severance Benefits. As a condition precedent to the payment of any
benefits under this Agreement in the event of a Severance Termination, the
Company may in its discretion require (within the 30 day period described below)
the execution and delivery by the Employee of any one or more of a Release,
Confidentiality Agreement and Resignation (as such terms are defined below);
provided, however, that each Release, Confidentiality Agreement and Resignation
shall expressly exclude and reserve, and shall not in any way affect, the
Employee's rights under this Agreement and any other severance agreement and
rights to indemnification (including advancement and defense) under the
Company's By-Laws and insurance policies and under applicable law. No Release,
Confidentiality Agreement or Resignation shall be required unless the Company
gives (by hand or overnight delivery with a copy by email) to the Employee the
requested Release, Confidentiality Agreement and/or Resignation signed by the
Company within the thirty (30) day period following the date of such Severance
Termination. "Release" shall mean a mutual release agreement between the
Employee and the Company (on behalf of all of all SGRP Companies) dated and
effective as of the date of the Severance Termination substantially in the same
form as Exhibit A hereto. "Confidentiality Agreement" shall mean a
Confidentiality and Non-Solicitation Agreement between the Employee and the
Company (with, among other things, a five year period of confidentiality and a
three year period of non-solicitation following termination, but without any
non-compete) dated and effective as of the date of the Severance Termination
substantially in the same form as Exhibit B hereto. "Resignation" shall mean a
confirmatory resignation letter from the Employee for each applicable SGRP
Company (other than the Company) dated and effective as of the date of the
Severance Termination substantially in the same form as Exhibit C hereto.

 

-1-

--------------------------------------------------------------------------------

 

 

3.     Continuing Severance Agreement, Binding upon Successors. The Existing
Severance Agreement, as supplemented and amended by this Amendment, shall remain
and continue in full force and effect after the Amendment Date. This Amendment's
provisions shall be binding upon the applicable Party and its heirs, successors,
assigns and legal representatives and shall inure to the benefit of the heirs,
successors, assigns and legal representatives of each other Party.

 

4.     Counterparts, Amendments and Authority. This Amendment may be executed in
multiple counterparts and delivered electronically (including by fax or email)
or physically, each of which shall be deemed an original and all of which
together shall constitute a single agreement binding upon all of the Parties.
Any supplement, modification, amendment, restatement, waiver, extension,
discharge, release or termination of this Amendment must be in writing and
signed by all of the Parties hereto and cannot be given orally. Each individual
signing below represents and warrants to the other Party that such individual
has the authority to bind the Party on whose behalf he or she has executed this
Amendment.

 

5.     Governance and Entire Agreement. This Amendment shall be governed by and
construed in accordance with the applicable provisions of the Severance
Agreement, which provisions are hereby incorporated herein by reference into
this Amendment, and shall be interpreted as if this Amendment were the
"Agreement" referred to in those incorporated provisions. This Amendment and the
Severance Agreement together contain the entire agreement and understanding of
the Parties and supersede and completely replace all prior and other
representations, warranties, promises, assurances and other agreements,
understandings and information (including, without limitation, all letters of
intent, term sheets, existing agreements, offers, requests, responses and
proposals), whether written, electronic, oral, express, implied or otherwise,
from a Party or between them with respect to the matters contained in this
Amendment and the Severance Agreement.

 

In Witness Whereof, the Parties hereto have executed and delivered this
Amendment through their duly authorized signatories on the dates stated below
and intend to be legally bound by this Amendment effective as of the Amendment
Date.

 

COMPANY:

 

EMPLOYEE:

SPAR Group, Inc.

 

Gerard Marrone

 

By:

       

[ ▲ Executive's Signature ▲]

 

[ ▲ Employee's Signature ▲ ]

 

Executive's Name: Christiaan M. Olivier

     

Executive's Title: Chief Executive Officer and President

 

Gerard Marrone

     

[Employee's Name ▲ Please Type or Print]

 

Date Signed:

     

Date Signed:

   

 

Company's Current Address:

 

Employee's Current Address:

SPAR Group, Inc.

   

333 Westchester Avenue, South Building, Suite 204,

   

White Plains, New York 10604

   

 

-2-